ITEMID: 001-4929
LANGUAGEISOCODE: ENG
RESPONDENT: FIN
BRANCH: ADMISSIBILITY
DATE: 1999
DOCNAME: VILHUNEN v. FINLAND
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Georg Ress
TEXT: The applicant is a Finnish national, born in 1960 and resident in Espoo. He is represented before the Court by Mr Matti Wuori, a lawyer practising in Helsinki.
On 3 May 1994, N was charged before the Helsinki District Court (käräjäoikeus, tingsrätt) with aggravated narcotics offences concerning at least 30 kilos of cannabis (case R 94/2284). He had stated to the police that he had committed several narcotics offences in 1992-1994 and incriminated several other people during the police investigations. The case was adjourned until 17 May 1994, as the police investigations had not been finished.
N's case was heard on 17 and 31 May 1994. N confessed to the District Court that he had dealt in about 200 kilos of cannabis. The case was adjourned until 14 June 1994 as the police investigations continued.
On 14 June 1994, N was charged with an additional aggravated narcotics offence which he confessed to. The case (R 94/2284) was again adjourned until 21 June 1994.
At the hearing on 21 June 1994, N repeated all his statements to the police and stated that he would stand by them. N's case was joined with another case (R 94/1409).
At some point during the proceedings against N, the applicant had been detained on remand on suspicion of aggravated narcotics offences, apparently on the basis of the information revealed to the police by N. On 5 July the applicant was charged with 13 aggravated narcotics offences before the District Court. (The file is incomplete as regards the beginning of the proceedings against the applicant.)
On 5 July 1994, there was also a hearing in the case R 94/1409 against N and twelve other accused, concerning several aggravated narcotics offences. Several charges were brought against N and the co-accused. The case was adjourned until 19 July 1994.
At the hearing on 19 July 1994 before the District Court the applicant's case, which had so far been heard separately from N's case, was joined to the latter. N stated that he would not repeat all his statements made in the police investigations. The applicant's legal counsel said that he intended to put some questions to N later.
The next hearing took place on 2 August 1994. When asked by the applicant's legal counsel, N stated that he had not dealt in drugs with the applicant.
On 16 August 1994, there was a further hearing in the case, which was again adjourned until 30 August 1994. (The complete minutes of that hearing have not been filed.)
In a hearing on 30 August 1994, yet another case was joined to the applicant's case. There were now a total of 20 accused, including the applicant and N. N stated that at this stage he did not want to repeat everything he had said about some of the accused.
On 13 September 1994, there was another hearing in the case before the District Court. The public prosecutor submitted several police investigation reports to the court. The applicant's legal counsel stated that it was his impression that according to N the applicant had not dealt in any drugs. When asked by the counsel, N referred to what he had said before. The case was adjourned until 27 September 1994.
On 27 September 1994 the case was heard again. The public prosecutor submitted new police investigation reports to the court. N refused to comment on any of his statements and stated that he would remain silent. He also stated that he would not answer questions put to him as he “wanted to reserve an opportunity for all the innocent co-accused to tell the truth”. The case was adjourned until 11 October 1994.
The applicant's case was heard again on 11 October 1994 and it was adjourned until 25 October 1994.
At the hearing on 25 October 1994, co-accused H confessed that he had been one of the two main financiers of the drug trafficking. The other was allegedly N. The applicant's legal counsel stressed that N had not stated anything that would incriminate the applicant in the case. The District Court convicted N of 13 aggravated narcotic offences and some other offences and sentenced him to twelve years and six months' imprisonment. H was convicted of ten aggravated narcotics offences and some other offences and sentenced to eleven years' imprisonment. Another co-accused was also convicted of narcotics offences and sentenced to a term of imprisonment. The rest of the case was adjourned until 8 November 1994.
On 8 November 1994 the case was heard again. The public prosecutor submitted to the District Court a report, dated on 7 November 1994, concerning telecommunications between the accused. The applicant's counsel gave his closing speech and commented on the report on telecommunications, without requesting a further adjournment on the basis of the report. The District Court convicted the applicant of eleven aggravated narcotics offences, committed in complicity with N and another co-accused, and convicted him to twelve years' imprisonment. The conviction was mainly based on N's statements supported by some co-accused's and witnesses' statements and by circumstantial evidence. The applicant was detained on remand.
The applicant appealed to the Helsinki Court of Appeal (hovioikeus, hovrätt), requesting an oral hearing before the Court of Appeal. He stated, inter alia, that N had repeated several times during the proceedings before the District Court that the applicant had not dealt in narcotics with N. Furthermore, N's statements in the police investigations in so far as concerned the applicant had been very vague and had had no reference to any factual situation. The applicant also argued against the value of the report on telecommunications as evidence, as the report had appeared to be incomplete. The applicant named several persons that he wished to be heard before the Court of Appeal: e.g. a co-accused S and new witnesses J and V as regards the value of the report on telecommunications as evidence, and the co-accused H as regards his confession. On 27 April 1995 the Court of Appeal upheld the District Court's judgment without holding an oral hearing.
On 8 September 1995 the Supreme Court (korkein oikeus, högsta domstolen) refused the applicant leave to appeal.
